Citation Nr: 1137089	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  He served in the Republic of Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 10 percent evaluation effective May 31, 2006.  In January 2007, the Veteran submitted a notice of disagreement with the evaluation assigned.  He subsequently perfected his appeal in September 2007.

In August 2008, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2009, the Board remanded the Veteran's claim of entitlement to an increased initial rating for PTSD to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated treatment records and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated private treatment records and provided the Veteran with a new VA examination in September 2009.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.



FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by difficulty falling and staying asleep, anxiety, increased startle response, limited socialization, and increased irritability and angry outbursts at work.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in August 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the August 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and personnel records and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  The Board notes that there are no private treatment records from the Veteran's treating psychologist and psychiatrist dated after 2006 and 2007, respectively.  However, VA sent requests for updated treatment records to these providers in May and September 2009 and these are the only records the providers returned.  Further, the Veteran has indicated that he stopped seeing both of these treatment providers in approximately mid 2008.  See VA examination report, September 2009.  In light of the AMC's attempts to obtain any additional recent treatment records from these providers, the Board finds that VA has satisfied its duty to obtain relevant records.  The Veteran was provided notice in the July 2007 statement of the case and the November 2009 supplemental statement of the case of the specific dates of records received.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his service-connected PTSD most recently in September 2009.  The examination involved a thorough evaluation of the Veteran.  Additionally, the examination report is consistent with the Veteran's statements regarding his symptoms.  Therefore, the Board finds that the examination is adequate for determining the disability rating for the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 10 percent evaluation, effective May 31, 2006, under Diagnostic Code 9411 for his service-connected PTSD.  He seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected PTSD has been evaluated under Diagnostic Code 9411.  Under that diagnostic code, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran underwent a VA examination most recently in September 2009.  At that time, the examiner noted the Veteran's complaints of increased irritability at work and impaired sleep.  Specifically, the Veteran reported that he has increased anxiety and irritability at work when coworkers discuss the Iraq War or when he hears loud noises.  However, he did not indicate that he lost time at work due to his PTSD symptoms.  He indicated that his psychiatric medication helped his sleep, but that shift changes still cause some sleep disturbance.  He reported a good relationship with his wife, excellent relationships with his two adult children, and one friend with whom he maintains weekly contact.  He reported psychiatric treatment with a psychologist and psychiatrist beginning in 2005 and ending approximately 15 months prior to the VA examination.  The Veteran denied suicidal or homicidal ideation, psychiatric hospitalization, legal history, or history of drug or alcohol dependence.  The examiner observed that the Veteran exhibited an anxious mood, restricted affect, little eye contact, good grooming and hygiene, and a tendency to stammer when he spoke.  He was alert and oriented with okay judgment and insight, no gross memory deficits, and grossly intact abstract reasoning.  The examiner diagnosed the Veteran with PTSD of moderate intensity and assigned him a GAF score of 60.  

The Veteran previously underwent a VA examination in September 2006.  At that time, he reported trouble falling and staying asleep, being easily startled by loud noises or sudden approaches, hypervigilance, claustrophobia, and anxiety, particularly in crowds.  He reported seeing a therapist every month and a psychiatrist for medication refills once every two to three months.  He reported that his current mood was good to excellent and that his sleep had returned to relative normalcy on medication.  He indicated that his marriage was okay.  The examiner observed that the Veteran exhibited a euthymic mood with mild to moderate anxiety, rarely made eye contact, and generally seemed uncomfortable throughout the interview.  The Veteran's memory and intellect appeared to be intact and of average capacity with no ongoing impairments in insight or judgment.  The examiner diagnosed the Veteran with mild to moderate PTSD and assigned him a GAF score of 60.  He concluded that the Veteran's PTSD symptoms had not significantly interfered with his ability to function occupationally at that point, but that the Veteran had to avoid particular shifts due to his sleep problems and had increased irritability at work.  The examiner also indicated that there was no evidence upon examination or within the private treatment records to support a May 2006 diagnosis of dementia NOS or major depressive disorder with psychosis by the Veteran's private psychologist.

The medical evidence of record also includes psychiatric treatment records from the Veteran's private psychologist, Dr. A. J. S., and psychiatrist, Dr. P. M., that are consistent with the VA examination reports.  Notably, these treatment records reflect similar symptoms to those reported by the Veteran at the time of his VA examinations.  The only significant deviation noted is a May 2006 letter from Dr. A. J. S. indicating that the Veteran had dementia NOS and severe major depressive disorder with psychotic features and assigning the Veteran a GAF score of 40.  However, as noted above, the September 2006 VA examiner indicated that the other treatment records, including contemporaneous progress notes, from Dr. A. J. S. do not support such diagnoses.  Notably, progress notes from both Dr. A. J. S. and Dr. P. M. specifically indicate that the Veteran does not exhibit any psychotic symptoms, cognitive difficulty, or memory problems.  As such, the credibility of these isolated diagnoses is diminished.  Further, to the extent that this GAF score is reliant upon these diagnoses, its probative value is similarly diminished.  The private treatment records also reflect that the Veteran experienced panic attacks that were not reported at his VA examinations.

In addition to the medical evidence, the record also includes statements and hearing testimony from the Veteran and statements from two friends and a work supervisor.  These lay statements reiterate the Veteran's problems with sleep, increased thoughts about Vietnam, anxiety, panic attacks, sensitivity and startle response to loud noises, and irritability at work.  Notably, the Veteran's work supervisor indicates that he has observed the Veteran's increased hostility, more frequent outbursts of anger and panic attacks, increased startle response, and forgetting to do basic procedures or follow basic instructions.  He also reported that the Veteran has been working fewer hours, including avoiding particular shifts, and that his overall job performance has decreased to the point of being "below par."

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Specifically, the Veteran has increased irritability and outbursts at work, decreased job performance, a limited number of friends, some sleep impairment, anxiety, and panic attacks.  Additionally, his GAF scores of 60 from both VA examiners indicate moderate symptoms (e.g. depressed mood and mild insomnia, some panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).  This level of severity equates to the symptoms set forth in the criteria for a 30 percent rating.  Accordingly, the Board finds that his symptoms more closely approximate a 30 percent rating for PTSD throughout the entire appeal period.

However, although a higher initial rating is warranted for the entire appeal period, the evidence of record does not reflect symptomatology of PTSD that would meet or approximate the criteria for a rating in excess of 30 percent for any period of time during the pendency of this claim.  While the evidence of record demonstrates occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, it does not reflect occupational and social impairment with reduced reliability and productivity.  Specifically, there is no evidence of circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, or impairment of short- and long-term memory, judgment, or abstract thinking.  Although the Veteran reports some difficulty with irritability and outbursts at work and limited socialization, there is no evidence that he has difficulty establishing and maintaining effective work and social relationships.  Notably, he reported a greater than 30 year marriage, good relationships with his adult children, and a close relationship with a friend from childhood.  Additionally, he has been able to maintain long-term employment at the same job, despite his difficulties.  The Board notes the May 2006 private psychologist letter assigning the Veteran a GAF score of 40, reflecting more serious symptoms than those reflected in the VA examiners' GAF scores of 60.  However, as discussed above, this GAF score relies on diagnoses that are not supported by the medical evidence and have thus been assigned limited probative value.  Other than this single GAF score, there is simply no evidence of symptomatology warranting an evaluation in excess of 30 percent.  Based on the evidence of record, a higher rating of 50 percent or greater is simply not warranted.

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the 30 percent disability rating assigned herein throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for any time during the appeal period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent disability rating contemplate his symptoms, including anxiety, sleep impairment, and social and occupational impairment.  Further, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating of 30 percent for PTSD is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


